Broyles, P. J.
1. A tliird person dealing with an agent of an undisclosed principal can not hold the principal liable under the contract, where the principal has previously accounted and settled with the agent. Civil Code (1910), § 3596. **“"*300
2. Under the agreed statement of facts, section 3601 of the Civil Code, cited by counsel for the plaintiff in error, is not applicable.
3. The court did not err in directing a verdict for the defendant.

Judgment affirmed.


Jenkins and Bloodworth, JJ., concur.